DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 29 January 2021 has been entered.

Response to Arguments
Applicant's arguments filed 29 December 2020 have been fully considered but they are not persuasive.

Applicant alleges:
The Examiner admits that Herz fails to disclose "processing the audio stream of the second UAV before transmitting to an operator output device associated with the first UAV, wherein a volume of the audio stream is modified based on the at least one simulated object located between the physical location of the first UAV and the current location associated with the second UAV within the augmented environment" as recited in independent claim 1, arguing that Geisner supposedly discloses this limitation. Office Action at 6-8. Geisner fails, however, to teach the claimed Volume of the audio stream is modified based on the at least one simulated object located between the physical 
The Examiner determined that Geisner supposedly discloses the claim limitation of independent claim 1 reciting 'wherein a volume of the audio stream is modified based on the at least one simulated object located between the physical location of the first UAV and the current location associated with the second UAV within the augmented environment' by "specifically determining a spatial occlusion relationship between a virtual object and two real objects of fig. 10 of Gei." Office Action at 8. That is, the Examiner admits that Figure 10 of Geisner, shows "a virtual object and two real objects" within a single environment. Geisner itself confirms the Examiner's admission, disclosing that Figure 10 shows that "spherical balls 932 and 940 are real objects and box 936 is a virtual object." Geisner at [0147]; see also FIG. 10. Therefore, Geisner teaches modifying the audio stream between two real objects located within a single environment, while the amended independent claims clearly recite that the first UAV and second UAV are located within a first and a second physical environment, respectively.

Examiner respectfully disagrees.  Applicant attempts to differentiate from the combination, in particular Fig. 10 of Gei by noting the claim details a first and second environment, and Gei details a single environment.  This argument falls short.  Applicant’s disclosure only provides details for a single physical environment in practice, as Fig. 4 only depicts one physical environment, element 400.  In view of this, and the 112 rejections below, Gei can reasonably be mapped contrary to Applicant’s allegations when interpreting the claimed limitations in view of the disclosed teachings in the specification.

Applicant further alleges:
Geisner's disclosure of determining a spatial occlusion relationship between two objects (real or virtual) within a single environment fails to disclose the limitations as amended that allow for two UAVs each operating in respective physical locations. Further, independent claim 1 

Examiner respectfully disagrees.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Applicants allegations regarding Gei fail to acknowledge the features of Herz that have been modified by Gei.  In the combination, the objects of Fig. 10 are used to modify the objects of Herz, in particular the features of the spherical ball “objects,” of Gei, are integrated into the features of the UV “objects,” of Herz.  The example of Fig. 10 of Gei is used to show what is possible in the audio reproduction and presentation using real and virtual objects.  Furthermore, it is exemplary in nature and not considered to be limited as Applicant would appear to imply.

Applicant further alleges:
Further, both Herz and Flaks fail to cure Geisner's deficiency and also fails to disclose the limitation reciting 'wherein a volume of the audio stream is modified based on the at least one simulated object located between the physical location of the first UAV and the current location associated with the second UAV within the augmented environment.'

Examiner respectfully disagrees.  Gei discloses these features explicitly in Figs. 13A, B detailing determining an audio occlusion relationship between real and virtual .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 – 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

Independent claims 1, 7, and 13 have been amended to recite a first UAV within a first physical environment and a second UAV within a second physical environment.  Applicant notes paragraph [0042] as providing support for these limitations.  Paragraph 42 details environment 400 as being a map of a physical location or a simulated location.  However, there is only one disclosed environment in paragraph [0042] and throughout the rest of the specification.  The current presentation of Applicant’s claim would require details of multiple environment 400s operating in conjunction with one another.  The specification lacks explicit detail in this regard. 
 It appears to the examiner that claimed first and second physical environments correspond to real physical positions within the environment 400 as it is implement with a physical location.  
For the purpose of expediting prosecution and proper art application, the claim will be interpreted in this manner, e.g. there is one real physical environment (environment 400) with a first and second real UAV located at real positions in the single environment. For example, in Applicant’s Fig. 4, real UAV 100a is located in the same environment as real UAV 100b, but are at first and second real physical positions, not first and second physical environments. 

Claims 2 – 6, 8 – 12 and 14 – 20 are rejected as incorporating the limitations of claims 1, 7 and 13 as above.

Claims 1 – 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Independent claims 1, 7, and 13 have been amended to include first and second physical environments.  The claim further recites:
1) augmenting the first physical environment…
2) tracking a location associated with the second UAV within the augmented environment and 
3) the location of the UAV within a second physical environment. 
It appears that in element 1) above, the first physical environment is augmented, thus becoming the augmented environment in element 2), however, the antecedent basis is unclear.  In view of the antecedent issues, it appears that the augmented environment should refer to the first physical environment.  Given such, the claim appears to present the second UAV in both the first physical environment and second physical environment.  It is unclear how the second UAV is operating in two physical environments simultaneously, as the claim’s current presentation appears to recite. 
Appropriate correction is required. 

Claims 2 – 6, 8 – 12 and 14 – 20 are rejected as incorporating the limitations of claims 1, 7 and 13 as above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 – 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Herz et al. (hereinafter Herz, U.S. Patent Application Publication 2015/0346722) in view of Geisner et al. (hereinafter Gei, U.S. Patent Application Publication 2012/0206452), which incorporates Flaks et al. (hereinafter Flaks, U.S. Patent Application Publication 2012/0093320), in its entirety; see para 104.

Regarding Claim 1, Herz discloses:
A method for modifying audio streams, the method comprising:
determining a physical location of a first unmanned aerial vehicle (UAV) within a first physical environment (e.g. Fig. 15 shows an example PARDE universal and personal geofencing 1502, note for example, UV #2 102 and its personal geofence  operating with the universal geofencing layout 1501 and settings 1503 [first physical environment]), wherein the physical location of the first UAV is determined by one or more sensors monitoring the environment (e.g. GPS 206 records and transmits the latitude and longitude of UV [unmanned vehicle]; para 102, note various sensors in para 103 as well, and further note receiving real-world-environment sensor data; para 129 and laser sensors 401 capturing distance from the ground and objects);

tracking a current location associated with a second UAV within the augmented environment (e.g. motion sensors 207 and GPS data 206 for real-time position, orientation and feedback motion changes delivered; table 1; para 111 note UV 102 identification, each UV 102 #M will be uniquely identified within the OCS; Table 1; para 111; thus indicating multiple UVs, or at least a “second,”; also note that the OCS imparts swarm behavior which enhances coordination and safety by having accurate real-time position data from all vehicles within the PARDE; table 1; para 111; and high degree of certainty with respect to UV 102 location; Table 1; see also example implementations in Fig.s 15 depicting multiple UVs being tracked in an environment), the current location within the augmented environment (e.g. the universal geofencing 1502, 1503 given the interpretations above under the rejections under the 35 U.S.C. 112 heading) corresponding to a location of the second UAV within a second physical environment (e.g. Fig. 15 shows an example PARDE universal and personal geofencing 1502, note for example, UV #2 102 and its personal geofence [second physical environment] operating with the universal geofencing layout 1501 and settings 1503 [first physical environment]).
receiving an audio stream associated with the second UAV object in the environment (e.g. capturing audio signals from the UV location and field of view for 
Herz fails to explicitly disclose:
identifying that at least one of the simulated objects is located between the physical location of the first UAV and the current location associated with the second UAV within the augmented environment 
processing the audio stream of the second UAV before transmitting to an operator output device associated with the first UAV, wherein a volume of the audio stream is modified based on the at least one simulated object located between the physical location of the first UAV and the current location associated with the second UAV within the augmented environment.
Herz discloses a system that enables a user to experience an augmented/virtual reality simulation of an unmanned vehicle.  Herz further discloses that content can be adjusted in size and proportion in order to look near or far based on the distance of the UV to a marker or waypoint and based on a configured size of augmented content within the virtual world; para 161.  Herz further details elements such as structure/obstacle/moving AR content, detailed by mapping element of the spatial data 801 of Fig 8, in particular structure and obstacle mapping used for planning and control and used to enhance or help deliver augmented content; para 158.
 Herz discloses these features in terms of the visuals, see paras 161 and Fig. 10.  Herz also discloses features such as mix and gain, and Fx for the audio signals; Fig. 11, as but is not detailed in the explanation of the audio processing mix/gain/fx; see pars.  Herz further discloses as a Head mounted device implementation (and headphones) 
In a related field of endeavor, (e.g. augmented reality systems, particularly for virtual and real objects; para 3), Gei discloses a technique for determining a spatial occlusion relationship between virtual and real objects in an augmented reality environment, and modifying audio data accordingly, see Figs. 13A, B.
Applying these features to the system of Herz discloses:
identifying that at least one of the simulated objects (e.g. structure/obstacle/moving AR content of Herz) is located between the physical location of the first UAV and the current location associated with the second UAV within the augmented environment (e.g. mapping element of the spatial data 801 of Fig 8, in particular structure and obstacle mapping used for planning and control and used to enhance or help deliver augmented content; para 158; of Herz, now modified by Gei; see for example fig. 10, including the determination of an occlusion between real objects 932 and 940 by virtual object 936, applied to the UAVs and AR content of Herz, further note Figs. 13A, B, specifically determining a spatial occlusion relationship between a virtual object and a real object; in Gei)
processing the audio stream of the second UAV before transmitting to an operator output device associated with the first UAV (e.g. audio content and development performed in Fig. 11 for delivery, 1101; for example…capturing audio signals from the UV location and field of view for transmission; para 103; see also 1103, and 411 Fig. 11; note transmitting augmented audio content to the VARCs 101, para 79; 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to apply the teachings of Gei to the system of Herz.  Doing so would have been predictable to one of ordinary skill in the art, given the level of similarity in the two disclosures, i.e. Herz being directed to a head mounted AR system that spatializes various features, and Gei explicitly disclosing technology that provides realistic occlusion by a head mounted, augmented reality display device system, particularly for virtual and real objects; para 3.  Furthermore, providing realistic occlusion in these types of devices would be desirable in order to provide a more realistic experience; see para 110.

Claim 2, in addition to the elements stated above regarding claim 1, the combination further discloses:
wherein the sensors comprise at least one of an inertial measurement unit, a GPS receiver, a magnetometer, a barometer, a land-speed sensor, an air-speed sensor, or a celestial navigation sensor (e.g. GPS of Herz, para 102).

Regarding Claim 3, in addition to the elements stated above regarding claim 1, the combination further discloses:
wherein processing the audio stream includes applying a low pass filter to the audio stream based on frequency degrading properties of the identified intermediary object (e.g. note, Gei’s audio engine may be used with the AR system disclosed in Flaks, 12/903,610, [published as U.S. 2012/0093320]; para 104; Flaks discloses applying gain and filters; para 83, 86 as well as the HRTFs; entire doc; as well as the material types above; now applied to the audio reproduction of Herz).

Regarding Claim 4, in addition to the elements stated above regarding claim 1, the combination further discloses:
wherein the second UAV is represented by another simulated object in the augmented environment (e.g. augmented content delivery with the PARDE, including attaching to other UVs in the Parde; table 1; visual indication of other UVs operating within the PARDE; table 3 of Herz see also Fig. 10 of Gei), and wherein the audio stream is captured via a microphone associated with the second UAV, (e.g. responses for UV’s proximities to other UVs; paras 195, and commands; paras 204, 206; see also 

Regarding Claim 5, in addition to the elements stated above regarding claim 1, the combination further discloses:
receiving the audio stream from a microphone attached to the first UAV, wherein processing the audio stream includes combining the audio stream associated with the simulated object with the audio stream from the microphone (e.g. microphones installed in the onboard payload and support systems; table 1; note also capturing audio signals; para 103 of Herz).

Regarding Claim 6, in addition to the elements stated above regarding claim 1, the combination further discloses:
wherein the simulated objects are part of a grouping, and further comprising identifying the grouping of the simulated objects, wherein processing the audio stream is further based on the identified grouping (e.g. multiple or groups of pilots; table 3 of 

Regarding Claim 19, in addition to the elements stated above regarding claim 1, the combination further discloses:
further comprising providing the processed audio stream to one or more sound emitters (e.g. earbud/headset/ speakers; para 115; also see delivery of augmented audio content to speakers; table 1 of Herz)

Regarding Claim 20, in addition to the elements stated above regarding claim 1, the combination further discloses:
wherein augmenting the environment includes generating a simulation regarding at least one of a topology, atmosphere, sensory aspect, occlusion property, reflective property, and Doppler shift (e.g. e.g. augmented reality content; para 161; PADRE augmented content delivery; table 1; of Herz; note topology information; table 3; air profiles; para 190; olfactory profile; para 188; spray nozzles, heaters, perfumes, air conditioners etc; para 113 of Herz, Doppler effects, reflection and diffusion effects; para 112 of Gei).

Claims 7 is directed to a system claim corresponding to the method claim 1 and is rejected under the same grounds stated above.

Claims 8 is directed to a system claim corresponding to the method claim 2 and is rejected under the same grounds stated above.

Claims 9 is directed to a system claim corresponding to the method claim 3 and is rejected under the same grounds stated above.

Claims 10 is directed to a system claim corresponding to the method claim 4 and is rejected under the same grounds stated above.

Claims 11 is directed to a system claim corresponding to the method claim 5 and is rejected under the same grounds stated above.

Claims 12 is directed to a system claim corresponding to the method claim 6 and is rejected under the same grounds stated above.

Claims 13 is directed to a computer-readable storage claim corresponding to the method claim 1 and is rejected under the same grounds stated above.

Claims 14 is directed to a computer-readable storage claim corresponding to the method claim 2 and is rejected under the same grounds stated above.

Claims 15 is directed to a computer-readable storage claim corresponding to the method claim 3 and is rejected under the same grounds stated above.

Claims 16 is directed to a computer-readable storage claim corresponding to the method claim 4 and is rejected under the same grounds stated above.

Claims 17 is directed to a computer-readable storage claim corresponding to the method claim 5 and is rejected under the same grounds stated above.

Claims 18 is directed to a computer-readable storage claim corresponding to the method claim 6 and is rejected under the same grounds stated above.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

s 1 – 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 17 of U.S. Patent No. 10,067,736. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims in the pending application cover somewhat broader, but similar material than in the patent application, the limitations arranged in differencing dependencies and arrangements.  For example, the tracking operations in the ‘736 patent are no longer detailed in the instant application, and the second UAV is presented in claim 4.  Further, in the instant application, an intermediary object is determined, which would have been made obvious in view of the distance determination and object location of the claims of the ‘736 patent.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew C Flanders whose telephone number is (571)272-7516.  The examiner can normally be reached on M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on (571) 272-7848.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/ANDREW C FLANDERS/           Primary Examiner, Art Unit 2654